Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	The following is a Final Office action in response to applicant's amendment and response received 03/08/2021, responding to the 01/09/2020 non-final/final office action provided in rejection of claims 1-4, 7-11, 13-15 and 18-21.

3.	Claims 1, 8 and 15 have been amended. Claims 1-4, 7-11, 13-15 and 18-21 are pending and are addressed in this office action. New grounds of rejection are presented in view of the newly presented limitation(s).
Examiner notes
(A). Examiner interpreted “data source” as query services of paragraph 0067 per PGPUB 2017/0286069, “a communication pathway” as URL per paragraph 0005   and “intention” as predefined of user can select from list of predefined intents per paragraph 0004, application generator as “server” per paragraph 0030 which have been recited in claims 1, 8, and 18.
(B). Drawings submitted on 03/29/16 comply with the provisions of 37 CFR 1.121(d), and have been fully considered by the Examiner.
(C). Limitations have been provided with the Bold fonts in order to distinguish from the cited part of the reference (Italic).

(E).  Examiner has cited particular columns, line numbers, references, or figures in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses to fully consider the reference in entirety, as potentially teaching all or part of the claimed invention. See MPEP §§ 2141.02 and 2123.
The examiner requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111 (c).
Response to Arguments
5. 	Applicant's arguments filed 01/12/2021, in particular, pages 9-17, have been fully considered but persuasive for the following reasons.
With respect to the rejection of claim 1 under 35 USC 103(a), Applicant argues that the combination of prior art does not produce a new service application as "service application" is defined in the claims. Applicant asserts the cited prior art does not render claim 1 obvious because neither application teaches the claimed trigger or produces the same output. Specifically, neither reference produces the output of a custom service generator. Neither reference initiates an analogous process in response to the trigger of having no existing service generator to handle the request. (Remarks, page 10)
	Examiner respectfully disagrees.  Johnson discloses the speech recognizer 41 and the non-speech input received by the screen manager 42 are sent to a dispatcher 44, which combines the inputs and directs the combined input to first of all a natural language processor 45. The natural language processor 45 directs the combined multimodal input to a parser/semantic interpreter 46 which accesses grammars and dictionaries on DASDs 47 and 48, which may be the same or different hard disk 20 (FIG. 1) on which application A resides. The parsed input is subjected to further semantic interpretation by the dialog manager 49, again with the aid of the grammars and dictionaries on DASDs 47 and 48. The natural language processor 45 provides feedback to the user via the dispatcher 44 to indicate the system's understanding of the input. If necessary, the natural language processor 45 interacts with the user to clarify any missing information or ambiguities in the request. The techniques employed by the natural language processor 45, parser 46 a dialog manager 49 are common in the area of natural language query database systems. Examples of commercially available natural language query database systems are IBM's "LanguageAccess" and NRI's 

With respect to the rejection of claim 1 under 35 USC 103(a), Applicant further argues that Mohajer does not disclose the claim 1 trigger of "initiating, using a processor, a service application generator in response to receiving an indication from a conversational assistant that no existing service application is available to handle the natural language query;" (Remarks, page 11).
Examiner respectfully disagrees. Johnson discloses server generates and display, output about no existing service is available when speech (i.e. query) receives of missing information and ambiguities. Johnson teaches at least in figure 2, col. ll. col. 3, 65-col. 4 of ll. 17, the inputs and directs the combined input to first of all a natural language processor 45. The natural language processor 45 directs the combined multimodal input to a parser/semantic interpreter 46 which accesses grammars and dictionaries on DASDs 47 and 48, which may be the same or different hard disk 20 (FIG. 1) on which application … If necessary, the natural language processor 45 interacts with the user to clarify any missing information or ambiguities in the request. The techniques employed by the natural language processor 45, parser 46 a dialog manager 49 are common in the area of natural language query database systems. 

With respect to the rejection of claim 1 under 35 USC 103(a), Applicant further argues that Mohajer does not determine that no existing service application is available. Rather, it selects from available applications and chooses the correct one. No indication is given in Mohajer describing what happens if no service exists to handle a query. In the latest Office Action, the "one or more generated service applications" are asserted to be equivalent to "libraries" in Mohajer. It is thereafter argued that the natural language query processor (NLQP) in Mohajer receives natural language queries from the end user client device and then acts as a routing mechanism for directing these queries to applications or service providers that are best suited to fulfill the natural language query. (Remarks, page 11)
Examiner respectfully disagrees. First, as outlined in the 112 rejection, the inventive concept gets information from a user and subsequently the generator to generate the service.  Johnson teaches determination is made by referencing a concept/application table 63. Some concepts might be stipulated to be application independent, and those would not need to be considered (i.e. no existing service 


With respect to the rejection of claim 1 under 35 USC 103(a), Applicant further argues that Mohajer, does not indicate that no existing service application is available to handle the natural language query. It merely indicates that the identified library or subset can handle it. Additionally, Mohajer does not disclose initiating a service application generator in response to receiving any such indication, contrary to page 12 of the Office Action. (Remarks, page 12)
Examiner respectfully disagrees. Johnson teaches determination is made by referencing a concept/application table 63. Some concepts might be stipulated to be application independent, and those would not need to be considered (i.e. no existing service application is available to handle the natural language query). Such concepts could be identified by a flag set in a dictionary. Each application-specific concept is listed along with the names of the applications registered with that concept in the concept/application registration table 63. (See, col. 5, ll. 54 – col. 6, ll. 19). Server would response no existing service is available if the natural language server interacts with the 


With respect to the rejection of claim 1 under 35 USC 103(a), Applicant further argues that Applicant asserts that the combination of art does not teach the claimed output, "generating, using the service application generator, the custom service application based on the at least one of the intent and the entity, and based on the data communication path, wherein the custom service application is operable to output a response to the natural language query using the data related to the at least one of the intent and the entity." The combination of prior art does not generate a custom service application. (Remarks, page 13)
	Examiner respectfully disagrees. As indicated above, the combination teaches determining / customizing a service application based on the current or a determined one from the application set satisfying the query.  Further, Johnson teaches the user providing additional information to customize the application service (col. 5, line 23 – col. 6, line 40).  Further Mohajer discloses custom service at least in par. 0085-0103) that customizes service applications based on user provided intent and content. Applicant's arguments have been fully considered, but they are not persuasive.


With respect to the rejection of claim 1 under 35 USC 103(a), Applicant further argues that there is nothing in Mohajer that indicates that the NLQP can do anything routing mechanism for directing natural language queries to applications or service providers that are best suited to fulfil the natural language query." (Mohajer, par. 113). Finding the right application to fulfil the query is not the same nor equivalent to generating a custom service application using the intent and the entity, as recited in claim 1. Thus, the Examiner's interpretation of "the service application generator" as including an NLQP is not supported by the prior art of record. (Remarks, page 13-14)
	Examiner respectfully disagrees. Johnson is relied on to teach the data communication path specifying data related to the intent and the entity, and the entity into the new service application associated with the intent at a location specified within a data structure of the service application. Johnson teaches at least in col. 3, ll. 65-col. 4 of ll. 17, the inputs and directs the combined input to first of all a natural language processor 45. The natural language processor 45 directs the combined multimodal input to a parser/semantic interpreter 46 which accesses grammars and dictionaries on DASDs 47 and 48, which may be the same or different hard disk 20 (FIG. 1) on which application … If necessary, the natural language processor 45 interacts with the user to clarify any missing information or ambiguities in the request. The techniques employed by the natural language processor 45, parser 46 a dialog manager 49 are common in the area of natural language query database systems. Examples of commercially available natural language query database systems are IBM's "LanguageAccess" and NRI's "Natural Language" products, as cited in this and previous office action.  Further, Mohajer discloses custom service at least in par. 0085-0103) that customizes service 


With respect to the rejection of claim 1 under 35 USC 103(a), Applicant further argues that "custom service application" to "custom service node" (which the Office Action interprets as natural language libraries), the Office Action points out that the NLQP may combine libraries together to create a new natural language library. The Office Action further quotes par. 131 of Mohajer"...prior to the step of receiving a natural language search query via the network, the method 630 may comprise a step of generating a customized natural language library." Generating a customized natural language library is not the same or equivalent to generating a custom service application. Furthermore, this citation also points out that such a customized natural language library is generated prior to the step of receiving a natural language search query, which is the opposite of what is claimed in claim 1. This therefore teaches away from the claimed invention by explicitly reciting the customized natural library to be generated prior to receiving a natural language search query, not in response to receiving an indication from a conversational assistant that no service applications can be identified to handle a natural language query, as in amended claim 1. Logically speaking, something happening prior cannot be triggered by something happening thereafter. (Remarks, page 14)
	Examiner respectfully disagrees. Claim does not limited to prior or after receiving a natural language search query handling in both situation. Mohajer discloses 


With respect to the rejection of claim 1 under 35 USC 103(a), Applicant further argues that Johnson also does not disclose generating a custom service application, as recited in claim 1, in response to an indication that existing service applications cannot handle the natural language query. Specifically, Johnson, Col. 4,11. 18-20, discloses "Based on the output of the natural language processor 45, the dispatcher 44 invokes the application manager 51 to determine which application should process the request." (Remarks, page 15).
	Examiner respectfully disagrees. Johnson discloses server generates, display, output regarding no existing service is available when speech (i.e. query) receive such as missing information and ambiguities at least in figure 2, col. ll. col. 3, 65-col. 4 of ll. 17, the inputs and directs the combined input to first of all a natural language processor 

With respect to the rejection of claim 1 under 35 USC 103(a), Applicant further argues that Johnson, Col. 4,11. 18-20, discloses "Based on the output of the natural language processor 45, the dispatcher 44 invokes the application manager 51 to determine which application should process the request." (Emphasis added). It is only after the appropriate application (which already exists and therefore does not need to be generated) is accessed by the application manager 51 that a corresponding API code is "generated." Note that this is not the same as generating a custom service application based on the intent or the entity recited in claim 1, nor based on the data communication path as recited in claim 1, but rather the API code or application program interface code is based on pre-defined rules corresponding with each to the API code generator of each application. (emphasis added). If each of the already-in-existence applications have their own corresponding API code generator, this implies that the application generates the API based on some pre-defined rules to translate the semantic representation of the request to API code in order to find the requested information. So in Johnson, the application itself already exists and is merely identified by an application manager, not generated. Subsequent automatic generation of code corresponding thereto is not the same as generating a custom service application based on intent or entity or communication path. Thus, neither Mohajer nor Johnson disclose generating a custom service application as recited in claim 1. (Remarks, page 15 - 16). 
	Examiner respectfully disagrees. Johnson is relied on to teach a service application generator in response to receiving an indication from a conversational assistant that no existing service application is available to handle the natural language query (See, figure 2, col. ll. col. 3, 65-col. 4 of ll. 17 and col. 5, ll. 54 – col. 6, ll. 19). Examiner notes that applicant’s argues that a corresponding API code is "generated." Note that this is not the same as generating a custom service application based on the intent or the entity recited in claim 1. Examine likes to points out that Johnson discloses running the current application what actions are to be done (i.e. in case of service availability non-availability (i.e. cannot handle query) in the auxiliary application. The multimodal natural language interface carried out by the application manager response to the generator. (see abstract,  Claims, 8 Drawing figures 1,and 7). One of could be set to determine the actual behavior of the system in particular circumstances. It is also possible that the Application Set is empty, corresponding to an input that was not meaningful with respect to the applications registered with the system in the concept/application registration table 63. This event would be reported back to the dispatcher for further processing, e.g., interaction with the user to determine the next action, if any. Assuming that an application is found and the semantic representation is sent to that application's API code generator in function block 65, the application then acts on the code in function block 66 to retrieve the data requested. (see col. 6, ll. 20-40)

 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph: 

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1- 4 and 7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a join inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
	The amendment raises a new issue because the amendment does not find support in the disclosure as originally filed. A new rejection of the claim under 35 USC 112, first paragraph for lack of written description entered.
a service application generator in response to receiving an indication from a conversational assistant that no existing service application is available to handle the natural language query;" This limitation is not supported in the specification. The paragraph 0022, "The following detailed description is directed to technologies for generating a service application. When a query is received from a user that cannot be handled by a conversational assistant, the conversational assistant can provide an output that indicates that the particular query cannot be handled. At this point, the user can either move on with another query or attempt to build an application that can handle the query". The disclosure does not provide any description of conversational assistant invoking a service generator, but appears to allow the user to build a service application. Furthermore, Examiner is unable to find is applicant’s specification of paragraph 0022-0023 that conversational assistance communicate with service generator.   
Applicant points to paragraph 0022-0023 as providing support for "a service application generator in response to receiving an indication from a conversational assistant " (When examiner called and request for amendment support). However, this paragraphs does not support “initiating, using a processor, a service application generator in response to receiving an indication from a conversational assistant that no  existing service application is available to handle the natural language query.”  
For the purpose of further examination, the examiner interprets a service application generator as a “server” based on paragraph 0030 and the server gets further information from a user to thereby generate a handler with the application 
 	Per claims, 2-4 and 7, these claims are rejected based on dependency on claim 1.
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 7-9, 13-15, 18 and 20-21 are rejected under 35 U.S.C. 103 as being obvious over Mohajer et al. (US 2014/0019483 A1) in view of Johnson et al. (US 5,748,974 A).

At to claim 1, Mohajer teaches a computer-implemented method for enabling user- generation of a custom service application, the method comprising (figure 2 and 4): 
receiving, at the service application generator (“NLQP”), a natural language query (par. 0113, “…the NLQP may receive natural language queries from the end user client device…the NLQP acts as a routing mechanisms for directing natural language queries to applications or service providers that are best suited to fulfil the natural language query..”);
receiving, using the service application generator, a user identification of at least one of an node and a data source (“language model / search parameter of database”) (par. [0124], “The NLQP may evaluate keywords or phrases included in the speech input to initially determine that the speech input is a request to transcribe an email from speech input.  Again the NLQP 280 may utilize natural language libraries and/or keyword or phraseology analysis to assist in evaluating different types of subject matter which may be included in the speech input and/or inferring a topic(s) or subject matter(s) associated therewith.”; see also [0023; “…The search query may include search parameters of the at least one field of the one or more records of the processed database and may be provided by sound data input from an end user…”; 0052; 0090; 0121); 
receiving, using the service application generator, user input of a data communication path defining a communication pathway (“location outlined in destination web address field”), the data communication path specifying data related to at least one of the intent and the entity, the data to be obtained from the data source (par. 0046-0047, “…a flowchart of an exemplary method 300 for searching a database…In exemplary embodiments, a record may have fields that include at least one of a destination web address field…The destination web address field may provide a location of the web page…Each filed may be populated as desired by the service provider, thereby giving the service provider the ability to control what records in the database are provided in response to a search query while utilizing the cloud computing network…”); and 
generating, using the service application generator (“NLQP”), the custom service node (“aggregate natural language libraries”) based on the at least one of the intent (“topic”) and the node, and based on the data communication path, wherein the custom service node is operable to  output a response to the natural language query using the data related to the at least one of the intent and the node (par. 0120, “…the NLQP may allow developers to expand their libraries by induction and/or merging…In some instances , the two or more libraries may not be identical and there could be some cases in one library that do not belong to the other and vice versa.  Thus, the NLQP may combine these libraries together to create a new natural language library that covers all (or a substantial portion) of cases…”; [0126], “Once the NLQP determines a topic(s) associated with the two sections of the speech input, the NLQP 280 may intelligently select one or more language models that may be utilized to transcribe the speech input into text.”; [0128], “Additionally, the method may include the step 610 of generating an aggregated natural language library from the received natural language libraries…Again, as mentioned above, in some embodiments the sub-libraries may correspond with individual developers, potentially customized for that developer’s need or the requirements of a client application.”; [0129-131], “The method may also include a step 615 of receiving a search query via the network…The search query may be processed to determine a topic or subject matter for the search query…The method 600 may further include a step 620 of comparing the search query to the aggregated natural language library to determine at least one natural language query that corresponds to the search query…Although not shown, prior to the step of receiving a natural language search query via the network, the method 630 may comprise a step of generating a customized natural language library.”).  
determining, using the service application generator (“NLQP”), an intent (“topic”) of the natural language query using a natural language service (par. 0113, “…the NLQP may receive natural language queries from the end user client device…the NLQP acts as a routing mechanisms for directing natural language queries to applications or service providers that are best suited to fulfil the natural language query..”; [0122], “…the NLQP may also update the content of one or more language models utilized to process speech input and/or search queries…”; [0124], “The NLQP may evaluate keywords or phrases included in the speech input to initially determine that the speech input is a request to transcribe an email from speech input.  Again the NLQP 280 may utilize natural language libraries and/or keyword or phraseology analysis to assist in evaluating different types of subject matter which may be included in the speech input and/or inferring a topic(s) or subject matter(s) associated therewith.”); 

While Mohajer teaches that the generating and handling of natural language queries involves the determination of appropriate nodes, i.e. service libraries, and if one does not exist generating of new libraries, Mohajer does not teach that the nodes are applications and a service application generator in response to receiving an indication from a conversational assistant that no existing service application is available to handle a the natural language query.  

initiating, using a processor (col. 4, ll. 18-20, based on the output of the natural language processor 45, the dispatcher 44 invokes the application manager 51 to determine which application should process the request), a service application generator in response to receiving an indication from a conversational assistant that no existing service application is available to handle a the natural language query (Johnson teaches determination is made by referencing a concept/application table 63. Some concepts might be stipulated to be application independent, and those would not need to be considered (i.e. no existing service application is available to handle the natural language query). Such concepts could be identified by a flag set in a dictionary. AT col. 3, ll. 63 – col. 4, ll. 17, the output of the speech recognizer 41 and the non-speech input received by the screen manager 42 are sent to a dispatcher 44 which combines the inputs and directs the combined input to first of all a natural language processor 45. The natural language processor 45 directs the combined multimodal input to a parser/semantic interpreter 46 which accesses grammars and dictionaries on DASDs 47 and 48, which may be the same or different hard disk 20 (FIG. 1) on which application A resides. The parsed input is subjected to further semantic interpretation by the dialog manager 49, again with the aid of the grammars and dictionaries on DASDs 47 and 48. The natural language processor 45 provides feedback to the user via the dispatcher 44 to indicate the system's understanding of the input. If necessary, the natural language processor 45 interacts with the user to clarify any missing information or ambiguities in the request. The techniques employed by the natural language processor 45, parser 46 an dialog manager 49 are common in the area of natural language query database systems. Examples of commercially available natural language query database systems are IBM's "LanguageAccess" and NRI's "Natural Language" products. EN: It would be obvious to one of ordinary skill in the art that the indication of missing information means that the existing application cannot handle the current query and thus the application is unavailable.  Based on addressing the missing information, the handler is corrected / reconfigured and hence generated, to address the current query. Further see col. 1, line 60 – col. 2, line 32; col. 4, lines 18-53; col. 6, lines 20-40, it is noted in this section that that application set is empty in handling the received query wherein the indication is returned to the user for further clarification / generation / reconfiguration of the application and communication therewith to address the query.). 

It would be obvious that the libraries of Mohajer functions in the same manner as the applications of Johnson.  
It would be obvious to those of ordinary skill in the art before the effective filing date of the application to apply the known technique of natural language processing as outlined in Mohajer in the application environment of Johnson to yield the predictable results of combining natural language processing capabilities (col. 1, lines 40-65; col. 2, lines 21-32).
	
As to claim 2,  Mohajer discloses the computer-implemented method further comprising receiving, using the service application generator, a value path defining a data location (“location outlined in destination web address field”) of the data source for providing the data to service the natural language query (pars. 0046-0047, “…a flowchart of an exemplary method 300 for searching a database…In exemplary embodiments, a record may have fields that include at least one of a destination web address field…The destination web address field may provide a location of the web page…Each filed may be populated as desired by the service provider, thereby giving the service provider the ability to control what records in the database are provided in response to a search query while utilizing the cloud computing network…”. Further, see par. 0147), where the value path comprises code that is used by the custom service application when accessing the data source to obtain the data (par. 0058, the search query may also include a command. The method may further include the optional step of performing a search action of the database based upon the command. The command may provide a way for an end user to further customize and/or narrow search results. The command may take the same form as the search query (e.g., spoken words, text, etc.), or may take a different form. For example, the command may include restricting the search results to the ten most similar records in the one or more databases, or may include restricting search results to a specific geographic location. The search server may recognize the command as an additional search parameter, and implement the command by performing the specified action in various exemplary embodiments. Further, see pars. 0049, 0086, 0091, 0131 and 0133. Note: The computing system 700 of FIG. 7 includes one or more processors 710 and main memory 720. Main memory 720 stores, in part, instructions and data for execution by processor unit 710. Main memory 720 can store the executable code when the computing system 700 is in operation, see par. 0135).  

As to claim 7, Mohajer discloses the computer-implemented method further comprising associating the intent with an intent (“topic”) handler that specifies how to process the intent using the entity (par. 0129, “The method 600 may also include a step 615 of receiving a search query via the network. In some instances, the search query may comprise a sound-based input, and/or a natural language search query (which may or may not be sound-based). The search query may be processed to determine a topic or subject matter for the search query. In some embodiments, search query may be received from an end user client device”).

As to claim 8, Mohajer discloses a computer-readable storage medium having computer readable instructions stored thereupon that, when executed by a computer, cause the computer to: 
receive a natural language query (par. 0113, “…the NLQP may receive natural language queries from the end user client device…the NLQP acts as a routing mechanisms for directing natural language queries to applications or service providers that are best suited to fulfil the natural language query..”);
determine if an existing service application (“NLQP”) is available to handle the natural language query (par. 0124, “The NLQP may evaluate keywords or phrases included in the speech input to initially determine that the speech input is a request to transcribe an email from speech input.  Again the NLQP 280 may utilize natural language libraries and/or keyword or phraseology analysis to assist in evaluating different types of subject matter which may be included in the speech input and/or inferring a topic(s) or subject matter(s) associated therewith.”); 


Johnson discloses if in response to determining that, no existing service application is available to handle the natural language query, initiate a user interface for generating a new service application, the user interface having inputs to (col. 2, ll. 8-20, (1) parsing of the combined multimodal input; (2) semantic interpretation (i.e., determination of the request implicit in the parse); (3) dialog providing feedback to the user indicating the systems understanding of the input and interacting with the user to clarify the request (e.g., missing information and ambiguities); (4) determination [i.e. in response to determining that] of which application should process the request and application program interface (API) code generation; and (5) presentation of a response as may be applicable. Functions (1) to (3) are carried out by the natural language processor, function (4) is carried out by the application manager, and function (5) is carried out by the response generator; EN: It would be obvious to one of ordinary skill in the art that the indication of missing information means that the existing application cannot handle the current query and thus the application is unavailable.  Based on addressing the missing information, the handler is corrected / reconfigured and hence generated, to address the current query. Further see col. 1, line 60 – col. 2, line 32; col. 4, lines 18-53; col. 6, lines 20-40, it is noted in this section that that application set is empty in handling the received query wherein the indication is returned to the user for further clarification / generation / reconfiguration of the application and communication therewith to address the query.): 
receive user indication of an intent and an entity of the natural language query from a data source, receive identification from a user of  a data communication path defining a communication pathway (Figs. 1-2, col. 3, ll. 43-62, the user input may be spoken, typed, handwritten, mouse controlled cursor, touch, or any other modality. In the illustrated example, speech is input via microphone 32 (FIG. 1). The speech input, "Find address", is supplied to a speech recognizer 41 which generates an output. At the same time, the user may also provide non-speech input; e.g., by keyboard 24, mouse 26, a touch screen (not shown) attached to display 38, or the like. As mentioned the multimodal input contemplates handwritten input as well, and this may be accommodated by means of a stylus and tablet (not shown) or the mouse 26. This non-speech input is received by the screen manager 42, such as the Presentation Manager (PM) of the OS/2 operating system. The screen manager 42 also provides the a display window for application A, the current application, here shown as being accessed from a direct access storage device (DASD) 43, such as the hard disk 20 (FIG. 1). Within the window for application A, there is an "Item-in-Focus", such as text or a graphic), the data communication path specifying data Page 4 of 144848-4798-4563 v2Application No. 15/083,984Attorney Docket No. 35935-US-NP/329788Response Filed 04/27/2020Reply to Office Action of: 01/27/2020related to the intent and the entity, and the entity into the new service application associated with the intent at a location specified within a data structure of the service application (col. 3, ll. 65-col. 4 of ll. 17, the inputs and directs the combined input to first of all a natural language processor 45. The natural language processor 45 directs the combined multimodal input to a parser/semantic interpreter 46 which accesses grammars and dictionaries on DASDs 47 and 48, which may be the same or different hard disk 20 (FIG. 1) on which application … If necessary, the natural language processor 45 interacts with the user to clarify any missing information or ambiguities in the request. The techniques employed by the natural language processor 45, parser 46 a dialog manager 49 are common in the area of natural language query database systems. Examples of commercially available natural language query database systems are IBM's "LanguageAccess" and NRI's "Natural Language" products);

It would be obvious that the libraries of Mohajer functions in the same manner as the applications of Johnson  
It would be obvious to those of ordinary skill in the art before the effective filing date of the application to apply the known technique of natural language processing as outlined in Mohajer in the application environment of Johnson to yield the predictable results of combining natural language processing capabilities (col. 1, lines 40-65; col. 2, lines 21-32).

As to claim 9, it is the system medium claim, having similar limitations of claim 2. Thus, claim 9 is also rejected under the same rationale as cited in the rejection of claim 2.

As to claim 13, Mohajer discloses the computer-readable storage medium wherein the intent (“topic”) is derived using a natural language service (par. 0124, The NLQP 280 may evaluate keywords or phrases included in the speech input to initially determine that the speech input is a request to transcribe an email from speech input. Again, the NLQP 280 may utilize natural language libraries and/or keyword or phraseology analysis to assist in evaluating different types of subject matter which may be included in the speech input and/or inferring a topic(s) or subject matter(s) associated therewith).

As to claim 14, Mohajer discloses the computer-readable storage medium further comprising computer readable instructions to associate the intent with an intent (“topic”) handler that specifies how to process the intent using the entity (par. 0129, “The method 600 may also include a step 615 of receiving a search query via the network. In some instances, the search query may comprise a sound-based input, and/or a natural language search query (which may or may not be sound-based). The search query may be processed to determine a topic or subject matter for the search query. In some embodiments, search query may be received from an end user client device”).

As to claim 15, Mohajer discloses a system comprising: 
a processor (par. 0007, According to other embodiments, the present technology may be directed to a natural language query processor that comprises: (a) a memory for storing executable instructions; (b) a processor for executing instructions stored in memory); and 
a computer-readable storage medium in communication with the processor, the computer-readable storage medium having computer-executable instructions stored thereupon which, when executed by the processor, cause the processor to: receive a natural language query (par. 0009, a processor for executing instructions stored in memory to:(i) receive natural language libraries from service providers, where each natural language library comprises: (1) natural language queries for interacting with a client application; (2) responses for the natural language queries; (ii) generate an aggregated natural language library from the received natural language libraries; (iii) receive a natural language search query via the network from at least one client, the natural language search query comprising sound data input; (iv) compare the sound data input to the aggregated natural language library to determine at least one natural language query that corresponds to the sound input data; and (v) provide a response to the at least one natural language query from the responses associated with the natural language queries included in the aggregated natural language library); 
determine if an existing service application is available to handle the natural language query (par. 0022, the search query may be provided by sound data input from an end user. The exemplary system may also include a processor for executing instructions stored in memory to: determine the one or more search results in the processed database, based upon the one or more query chunks of the search query; selectively transmit for display in real time to the end user, via the network, one or more fields of the one or more search results; and selectively transmit for display in real time to the end user, via the network, one or more additional fields of the one or more search results. By utilizing the cloud computing network, a service provider may be able to provide search results along with additional content that may enhance the search experience for end users, thereby providing enhanced functionality without any additional burden being placed upon the service provider); 
access, using the new service application, the data source to obtain the data related to the intent and the node via the communication pathway (par. 0107, If the NLQP 280 locates a query in either the aggregated natural language library or an aggregated natural language sub-library, the NLQP 280 may obtain the response associated with the query. It will be understood that the response that is obtained may include not only the actual response that was generated by the service provider application, but the methodology for generating the response. For example, if a first navigation application is to utilize a response for a certain natural language query generated by a second navigation application, it may be beneficial to understand how the response was generated, rather than the actual response. If the first navigation application receives a natural language query of "Where is a close library?" and the first navigation application is unable to process the natural language query, the first navigation application may provide this natural language query to the NLQP 280. A corresponding query generated by the second navigation application may be located by the NLQP 280 in an aggregated natural language sub-library for navigation applications. Further, see pars. 0026, 0029-0031, 0047-0048 and 0108 ); and
output, from the new service application, a response to the natural language query using the data related to the intend and the node (Figs. 6, 7, pars. 0127, 0135, The method 600 may comprise a step 605 of receiving a plurality of natural language libraries (or sub-libraries) from service providers. It is noteworthy that each natural language library may comprise natural language queries for interacting with a client application and corresponding responses for the natural language queries. FIG. 7 may be implemented in the context of user devices, search server 180, network cloud 140 and the like. The computing system 700 of FIG. 7 includes one or more processors 710 and main memory 720. Main memory 720 stores, in part, instructions and data for execution by processor unit 710. Main memory 720 can store the executable code when the computing system 700 is in operation. The computing system 700 of FIG. 7 may further include a mass storage device 730, portable storage medium drive(s) 740, output devices 750, user input devices 760, a display system 770, and other peripheral devices 780).  
accessing, using the new service application, the data source to obtain the data related to the intent and the node via the communication pathway (par. 0107, If the NLQP 280 locates a query in either the aggregated natural language library or an aggregated natural language sub-library, the NLQP 280 may obtain the response associated with the query. It will be understood that the response that is obtained may include not only the actual response that was generated by the service provider application, but the methodology for generating the response. For example, if a first navigation application is to utilize a response for a certain natural language query generated by a second navigation application, it may be beneficial to understand how the response was generated, rather than the actual response. If the first navigation application receives a natural language query of "Where is a close library?" and the first navigation application is unable to process the natural language query, the first navigation application may provide this natural language query to the NLQP 280. A corresponding query generated by the second navigation application may be located by the NLQP 280 in an aggregated natural language sub-library for navigation applications. Further, see pars. 0026, 0029-0031, 0047-0048 and 0108 ); and
output, from the new service application, a response to the natural language query using the data related to the intent and the node (Figs. 6, 7, pars. 0127, 0135, The method 600 may comprise a step 605 of receiving a plurality of natural language libraries (or sub-libraries) from service providers. It is noteworthy that each natural language library may comprise natural language queries for interacting with a client application and corresponding responses for the natural language queries. FIG. 7 may be implemented in the context of user devices, search server 180, network cloud 140 and the like. The computing system 700 of FIG. 7 includes one or more processors 710 and main memory 720. Main memory 720 stores, in part, instructions and data for execution by processor unit 710. Main memory 720 can store the executable code when the computing system 700 is in operation. The computing system 700 of FIG. 7 may further include a mass storage device 730, portable storage medium drive(s) 740, output devices 750, user input devices 760, a display system 770, and other peripheral devices 780);  

While Mohajer teaches that the generating and handling of natural language queries involves the determination of appropriate nodes, i.e. service libraries, and if one does not exist generating of new libraries, Mohajer does not teach that the nodes are applications.

However, Johnson discloses in response to determining that no existing service application is available to handle the natural language query, initiate a user interface for generating a new service application, the user interface having inputs to (col. 2, ll. 8-20, (1) parsing of the combined multimodal input; (2) semantic interpretation (i.e., determination of the request implicit in the parse); (3) dialog providing feedback to the user indicating the systems understanding of the input and interacting with the user to clarify the request (e.g., missing information and ambiguities); (4) determination [i.e. in response to determining that] of which application should process the request and application program interface (API) code generation; and (5) presentation of a response as may be applicable. Functions (1) to (3) are carried out by the natural language processor, function (4) is carried out by the application manager, and function (5) is carried out by the response generator. EN: It would be obvious to one of ordinary skill in the art that the indication of missing information means that the existing application cannot handle the current query and thus the application is unavailable.  Based on addressing the missing information, the handler is corrected / reconfigured and hence generated, to address the current query. Further see col. 1, line 60 – col. 2, line 32; col. 4, lines 18-53; col. 6, lines 20-40, it is noted in this section that that application set is empty in handling the received query wherein the indication is returned to the user for further clarification / generation / reconfiguration of the application and communication therewith to address the query.): 
receive user input of an intent and an node derived from the natural language query using a natural language service receive user input a data communication path defining a communication pathway (Figs. 1-2, col. 3, ll. 43-62, the user input may be spoken, typed, handwritten, mouse controlled cursor, touch, or any other modality. In the illustrated example, speech is input via microphone 32 (FIG. 1). The speech input, "Find address", is supplied to a speech recognizer 41 which generates an output. At the same time, the user may also provide non-speech input; e.g., by keyboard 24, mouse 26, a touch screen (not shown) attached to display 38, or the like. As mentioned the multimodal input contemplates handwritten input as well, and this may be accommodated by means of a stylus and tablet (not shown) or the mouse 26. This non-speech input is received by the screen manager 42, such as the Presentation Manager (PM) of the OS/2 operating system. The screen manager 42 also provides the a display window for application A, the current application, here shown as being accessed from a direct access storage device (DASD) 43, such as the hard disk 20 (FIG. 1). Within the window for application A, there is an "Item-in-Focus", such as text or a graphic), the data communication path specifying data related to the intent and the node to be obtained from a data source, andPage 6 of 14 4848-4798-4563 v2Application No. 15/083,984Attorney Docket No. 35935-US-NP/329788Response Filed 04/27/2020Reply to Office Action of: 01/27/2020insert the node into the new service application at a location specified within a data structure of the new service application (col. 3, ll. 65-col. 4 of ll. 17, the inputs and directs the combined input to first of all a natural language processor 45. The natural language processor 45 directs the combined multimodal input to a parser/semantic interpreter 46 which accesses grammars and dictionaries on DASDs 47 and 48, which may be the same or different hard disk 20 (FIG. 1) on which application … If necessary, the natural language processor 45 interacts with the user to clarify any missing information or ambiguities in the request. The techniques employed by the natural language processor 45, parser 46 a dialog manager 49 are common in the area of natural language query database systems. Examples of commercially available natural language query database systems are IBM's "LanguageAccess" and NRI's "Natural Language" products); 

It would be obvious to those of ordinary skill in the art before the effective filing date of the application to apply the known technique of natural language processing as outlined in Mohajer in the application environment of Johnson to yield the predictable results of combining natural language processing capabilities (col. 1, lines 40-65; col. 2, lines 21-32).

As to claim 18, Mohajer discloses the system of the user interface further having inputs (par. 0038, the search query module 210 may provide one or more user interfaces on the user device to input the search query [e.g., a button on a display screen, or a plurality of buttons on the display screen, which may be used to specify a service provider]) to receive a value path defining a data location of the data source for providing the data to service the natural language query, wherein the value path is populated by a selection of an object (par. 0047, a record may have fields that include at least one of a destination web address field [i.e. a value path defining a data location], a record description field, a record image field, and a record rich content field, or any combination thereof. The destination web address field may provide a location of the web page. The record description field may include a brief description of the Internet content associated with the web page. The record image field may include one or more images located on the web page or associated with the web page. The record rich content field may include any suitable audiovisual content associated with the web page, including, but not limited to, sound data, video data, image data, visual effects, and the like. The record rich content field may be populated with data that may be presented when the web page is accessed, or may be presented when the record is a part of a search result. Each field may be populated as desired by the service provider, thereby giving the service provider the ability to control what records in the database [i.e. data source] are provided in response to a search query while utilizing the cloud computing network. Furthermore, by providing rich content in a field associated with a record in the database. Further, see par. 0147);

As to claim 20, Mohajer discloses the system further comprising computer-executable instructions to provide an output corresponding to a value associated with the value path in response to receiving the natural language query (par. 0047, a record may have fields that include at least one of a destination web address field, a record description field, a record image field [i.e. value associate with the value path], and a record rich content field, or any combination thereof. The destination web address field may provide a location of the web page. The record description field may include a brief description of the Internet content associated with the web page. The record image field may include one or more images located on the web page or associated with the web page. The record rich content field may include any suitable audiovisual content associated with the web page, including, but not limited to, sound data, video data, image data, visual effects, and the like. The record rich content field may be populated with data that may be presented when the web page is accessed, or may be presented when the record is a part of a search result [i.e. output]).  

As to claim 21, Mohajer discloses the method further comprising presenting a user interface on an electronic display, the user interface configured to receive user input defining the intent, node, and the value path (par. 0038, The search query may include an end user's request for information of a database on the search server 270. The search query may be received in any suitable form. For example, an end user may furnish the search query or a portion of the search using a microphone to capture sound data. Furthermore, the end user may use a camera or similar recording device to include an image in the search query. The contents of the search query may include sound data, text, spoken words, image, other data, or any combination thereof. In some embodiments, the search query module 210 may provide one or more user interfaces on the user device to input the search query [e.g., a button on a display screen, or a plurality of buttons on the display screen, which may be used to specify a service provider]).

Claims 3 and 10 are rejected under 35 U.S.C. 103 as being obvious over Mohajer et al. (US 2014/0019483 A1) in view of Johnson et al. (US 5,748,974 B1) and further in view of NPL by Lim et al (Constructing composite web services from natural language requests).
As to claim 3, Mohajer disclose the custom service application when accessing the data source to obtain the data. However, does not explicitly disclose receiving a template input to define a response format to display a result and generating a response to the natural language query based on the template.
 the computer-implemented method further comprising receiving a template input to define a response format to display a result of servicing the natural language query (Lim at Figs. 13,14, page 7, col. 2, “he services selected [i.e. receive] and the workﬂow template extracted to generate an abstract workﬂow. If more than one template were extracted, the most suitable one that reﬂects a user intention should be determined. … Fig. 13 shows examples of workﬂow templates, which may be generated from an input request with ‘and’ and ‘or’. … the group of Block3 and Block4 is executed. If control constructs are used to connect similar sub-workﬂows, it can be considered that a user wants for sub-workﬂows to be executed in balance … Therefore, in the case where ‘if-then’ and ‘if-then-else’ appear in a nested form, sub-workﬂows of ‘if’ and ‘else’ (or ‘then’ and ‘else’) are compared by considering their semantic and structural balances”), and generating a response to the natural language query based on the template (Lim discloses displaying [i.e. outputting query result of object concept i.e. location, transportation, flight information at Figs. 7-13, 16, page 10, col. 1, “the natural language words attached to the Object ontology were designed to contain thematic keywords. For example, the Car concept includes thematic keywords such as ‘car’, ‘vehicle,’ and ‘sedan.’ However, given a sentence like “rent an Impala,” the proposed method could not recognize that the object requested was a car. This was due to the fact that the natural language representations attached to the ontologies were limited. To resolve this problem, the ontologies should be connected with conventional lexical databases such as WordNet [21]. Second, the proposed method extracted a workﬂow template, which was different from the intention of a test query. Let us illustrate the second erroneous case using the following requests. Fig. 16 shows the workﬂows generated from the above user requests. Request1 is the result [i.e. output] workﬂow for the first time”).

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Mohajer to include the computer-implemented method further comprising receiving a template input to define a response format to display a result of servicing the natural language query, as disclosed by Lim, for extracting templates by applying basis workflow patterns to control construct. (see page 1, col. 2. ll. 5-8 of Lim).

As to claim 10, it is the system medium claim, having similar limitations of claim 3. Thus, claim 10 is also rejected under the same rationale as cited in the rejection of claim 3.

Claims 4 and 11 are rejected under 35 U.S.C. 103 as being obvious over Mohajer et al. (US 2014/0019483 A1) in view of Johnson et al. (US 5,748,974 A) and further in view of Peiris et al. (US 2014/0244661 A1).

As to claim 4, Mohajer does not explicitly disclose the computer-implemented method wherein the value path is provided using a JSON format or XML format.

However, Peiris discloses the computer-implemented method wherein the value path is provided using a JSON format or XML format (Peiris at par. 0015, a user 101 at mobile-client system 130 may enter a Uniform Resource Locator ( URL) or other address directing the web browser to a particular server (such as, for example, a server associated with a social-networking system 160, a 3rd-party application server, a web server, an enterprise server, a device-detection system 170, or another suitable system), and the web browser may generate a Hyper Text Transfer Protocol (HTTP) request and communicate the HTTP request to server. …  This disclosure contemplates any suitable webpage files. As an example and not by way of limitation, webpages may render from HTML files, Extensible Hyper Text Markup Language (XHTML) files, or Extensible Markup Language ( XML) files, according to particular needs. Such pages may also execute scripts such as, for example and without limitation, those written in JAVASCRIPT, JAVA, MICROSOFT SILVERLIGHT, combinations of markup language and scripts such as AJAX (Asynchronous JAVASCRIPT and XML).  

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Mohajer to include value path is provided using a JSON format or XML format, as disclosed by Peiris, for the purpose to execute scripts/application without limitation, those written in JAVASCRIPT, JAVA, MICROSOFT SILVERLIGHT, combinations of markup language and scripts such as AJAX (Asynchronous JAVASCRIPT and XML), and the like. Further would provide reference to a webpage encompasses one or more corresponding webpage files (which a browser may use to render the webpage) and vice versa, where appropriate (see par. 0015 of Peiris).

As to claim 11, it is the system medium claim, having similar limitations of claim 4. Thus, claim 11 is also rejected under the same rationale as cited in the rejection of claim 4.

Claim 19 is rejected under 35 U.S.C. 103 as being obvious over Mohajer et al. (US 2014/0019483 A1) in view of Johnson et al. (US 5,748,974 B1) and further in view of Kaulgud et al. (US 2016/0062739 A1)
As to claim 19, Kaulgud discloses the system wherein the new service application uses a RESTful service that returns results in JSON format (Kaulgud at par. 0045, a data structure that accepts a response from the existing application 104, and converts the response to a JSON or XML format for returning to a user. For example, the calling code generator 118 may generate the calling code for each service in the trace repository 146, which may then be used by the JAVA API for Restful Web Service (JAX-RS) APIs to invoke refactored legacy services).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Mohajer to include the system wherein the new service application uses a RESTful service that returns results in JSON format, as disclosed by Kaulgud, because such inclusion will generate the calling code for each service in the trace repository which may then be used by the JAVA API for Restful Web Service (See paragraph 0045 of Kaulgud).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammad Kabir whose telephone number is (571)270-13411. The examiner can normally be reached on M-F, 8:00 am - 5:00 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on (571) 272-3759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications 

/Mohammad Kabir/
Examiner, Art Unit 2199
 /LEWIS A BULLOCK  JR/ Supervisory Patent Examiner, Art Unit 2199